NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

PAT HUVAL RESTAURANT & OYSTER BAR, INC.,
AQUA FARMS CRAWFISH, INC., CATFISH
WHOLESALE, INC., CHARLES BERNARD (DOING
BUSINESS AS CHARLES’ CRAWFISH PAD),
ANDRE LEGER (DOING BUSINESS AS CHEZ
FRANCOIS), JIM FRUGE (DOING BUSINESS AS
FISHERMAN’S COVE), J. BERNARD SEAFOOD
PROCESSING, INC., FRENCH’S ENTERPRISES
SEAFOOD PEELING PLANT, AND KOYO
CORPORATION OF U.S.A., `

Plaintiffs,

AND

SKF USA, INC.,
Plaintiff-Appellant,

V.

UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellee,

AND

UNITED STATES CUSTOMS AND BORDER
PROTECTION,
Defendcznt-Appellee,

AND

THE TIMKEN COMPANY
AND MPB CORPORATION,

PAT HUVAL RESTAURANT V. ITC 2

Defendants-Appellees.

2012-1250

Appeal from the United States Court of International
Trade in consolidated case no. O6-CV-0290, Judge Gregory
W. Carman.

ON MOTION

ORDER

SKF USA, Inc. moves to stay the briefing schedule.
The United States Customs and Border Patro1 and the
United States International Trade Commissi.on oppose.
Timken U.S. Corporation and MPB Corporation do not
oppose.

On May 8, 2012, this court issued an order treating
Ashley Furniture Industries, Inc. v. United States (2012-
1196) and Ethan Allen Global, Inc. v. United States (2012-
1200) as companion cases for purposes of oral argument
before the same merits pane1.

SKF asserts this case and Ashley Fu.rniture and
Ethan Allen involve related issues regarding the constitu-
tionality of certain provisions of the Continued Dumping
and Subsidy Offset Act (CDSOA) and this court’s decision
in SKF USA, Inc. u. U.S. Customs and Border Protection,
556 F.3d 1337 (Fed. Cir. 2009).

The court notes that oral argument in Ashley Furni-
ture and Ethan Allen has not yet been scheduled.

Accordingly,
IT ls ORDERED THAT:

3 PAT HUVAL RESTAURANT V. ITC

(1) The motion for a stay is granted. This appeal is
stayed pending disposition of Ashley Furniture (2012-
1196), and Ethan Allen (2012-1200). Within 14 days
thereof, SKF is directed to inform this court concerning
how it believes this appeal should proceed. The other
parties may also respond within that time.

(2) A copy of this order will be forwarded to the mer-
its panel in appeal nos. 2012-1196 and 2012-1200.

FOR THE COURT

MA¥ 0 9  /sl Jan Horbaly
Date J an Horbaly
Clerk

ccc Herbert C. Shelley, Esq.
Patrick V. Gallagher, Esq. F"£D
§:;:‘;;:,?@S;::‘;:;;E::»E$q 

NAY 9 9 2{]12
323 JAN H{JRBAL¥
CLEHK